Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.  Claims 1, 22 are amended; claims 7-12, 21, 26, 28 are cancelled; claims 23-24 are withdrawn from consideration as being drawn to non-elected invention; and claim 29 is added.  Accordingly, claims 1-6, 13-20, 22-25, 27 and 29 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-4, 6, 14-20, 22, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst et al (US 2012/0077030 A1) in view of Morimoto et al (US 2013/0040137 A1) and Schneider (US 6,001,912).
Regarding claim 1, Gerst et al disclose an aqueous pressure sensitive adhesive (abstract).  See example B3 (paragraph 0062), wherein the copolymer (i.e. reads on the copolymer in present claim 1) is formed from butyl acrylate, methyl methacrylate, acrylic 0C to -300C (paragraph 0034) which overlaps with the glass transition temperature in present claim 1.  The self-adhesive articles are preferably removable again after bonding (paragraph 0047) which reads on removable sealant composition in present claim 1.  The PSA may also comprise other adjuvants such as thickeners (paragraph 0045) which reads on thickener in present claim 1.  The average particle size of the polymer particles is preferably less than 500 nm (paragraph 0044) which overlaps with the particle size of the copolymer in present claim 1.  The PSAs may be composed solely of the polymers or of the aqueous dispersion of the polymer (i.e. reads on less than 1% by weight of release agents selected from oil, and plasticizer in present claim 1, since less than 1% includes zero).  
Gerst et al are silent with respect to molecular weight of polymer; solvent and its amount; solids content of composition; and properties.
However, regarding molecular weight of polymer, Morimoto et al in the same field of endeavor teach that acrylic emulsion polymers have a molecular weight of 4 * 104 to 20 * 104 (i.e. overlaps with the molecular weight of polymer in present claim 1).  The acrylic emulsion polymer having a weight average molecular weight of 20 * 104
Regarding solvent and its amount, Schneider in the same field of endeavor teaches an acrylic based aqueous adhesive comprising acrylic polymer, and propylene glycol (abstract).  Propylene glycol is a conventional material which is present as a wet edge agent i.e. it prevents the adhesive from drying too quickly and improves the trowelability of the adhesive onto the surfaces of the component to be joined.  The propylene glycol may be present in amounts of about 1.5 to about 2.5 wt% (col. 2, lines 12-21).  Therefore, in light of the teachings in Schneider, it would have been obvious to one skilled in art prior to the filing of present application to include propylene glycol as a solvent in amounts falling within the presently claimed range, in the adhesive composition, of Gerst et al in view of Morimoto, for above mentioned advantages. 
Regarding solids content of composition, Gerst et al teach that aqueous polymer dispersion has a solids content of 15 to 75% (paragraph 0043).  Given that amount of polymer based on wt% falls within the presently claimed range, one skilled in art would have a reasonable basis to expect the composition, of Gerst et al, to have a solids content of about 10 to 85% by volume.  It is noted that density = mass/volume.  Given that density is an experimental value and since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding properties, given that composition of Gerst et al in view of Morimoto et al and Schneider is free of plasticizer, and oil, comprises small amounts of solvent as in present claims, and substantially similar acrylic polymer in aqueous medium having molecular weight and Tg in the overlapping range and is removable as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the adhesive composition, of Gerst et al in view of Morimoto et al and Schneider, to be removable after said composition is fully dry, exhibit substantially 100% interfacial failure, and have a viscosity effective to produce a bead, absent evidence to 
Regarding claims 2-4, 18-20 and 22, given that composition of Gerst et al in view of Morimoto et al and Schneider is free of plasticizer, and oil, comprises small amounts of solvent as in present claims, and substantially similar acrylic polymer in aqueous medium having molecular weight and Tg in the overlapping range and is removable as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the adhesive composition, of Gerst et al in view of Morimoto et al and Schneider, to be substantially clear when fully dry, substantially colorless when fully dry, removable for at least about one month, at least about six months and at least about twelve months after application to a substrate, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 6, it is noted that acrylic copolymer, of Gerst et al, is not a light-cured thermosetting polymer.
Regarding claim 14, acrylic emulsion polymers, in Morimoto et al, have a molecular weight of 4 * 104 to 20 * 104 (paragraph 0057).
Regarding claims 15-16, Morimoto et al teach that polymer constituting the PSA layer has a denser crosslinking structure.  Such dense crosslinking structure may constrain the polymer constituting the PSA layer and may avoid the segregation of the functional groups (carboxyl groups) in the PSA layer to the surface in contact with the adherend, thus preventing increase in adhesive strength between PSA layer and the adherend with time.  Examples of carboxyl reactive groups in the crosslinking agent include isocyanate and carbodiimide groups (paragraphs 0069-0070) which read on the 
Regarding claim 17, Gerst et al teach that PSA may also comprise adjuvants such as defoamers, flow control agents, and wetting agents (paragraph 0045).
Regarding claim 25, Gerst et al teach that average particle size of the polymer particles is preferably less than 500 nm (paragraph 0044) which overlaps with the particle size of the copolymer in present claim 25.
Regarding claim 27, Gerst et al teach that PSAs may be composed solely of the polymers or of the aqueous dispersion of the polymer.  The amount of adjuvants is generally 0.05 to 5 parts by weight per 100 parts by weight of the polymer solids (paragraph 0045).  The aqueous polymer dispersion has a solids content of 15 to 75% (paragraph 0043).  Hence, the amount of copolymer in the adhesive of Gerst et al overlaps with the presently claimed range of 30 to about 99% by weight. 
Regarding claim 29, in addition to 4a to 4d, 4f and 4j, it is noted that teachings in Gerst et al that PSAs may be composed solely of the polymers or of the aqueous dispersion of the polymer, satisfies the recitation “composition consisting of”.

Claims 1-6, 13-20, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0016406 A1) in view of Morimoto et al (US 2013/0040137 A1) and Schneider (US 6,001,912).
Regarding claim 1, Chen et al disclose an aqueous (i.e. reads on water in present claim 1) adhesive composition comprising polymeric acrylate microspheres and aqueous emulsion of crosslinked acrylate polymer (abstract).  See example 1, wherein acrylic emulsion polymer is prepared from a monomer composition comprising acrylic acid, MMA, and butyl acrylate (i.e. reads on copolymer in present claim 1) and the average particle size of the acrylic polymer is 0.512 microns (i.e. 512 nm).  The acrylic emulsion has a solids content of 59.8% (paragraph 0087).  In example 8, a coatable PSA is prepared by combining 95% by weight of acrylic emulsion with 5% by weight of polymeric beads (see table 1).  The PSA composition has a peel strength of 0.9 to 1.10 (i.e. reads on peel strength in present claim 1) and exhibits adhesive failure (see paragraph 0098 and Table 4) which reads on substantially 100% interfacial failure in present claim 1.  The composition does not contain any oil, plasticizer (i.e. reads on less than 1% by weight of release agents in present claim 1, since less than 1% includes zero).  The acrylic emulsion polymer has a low glass transition temperature of -100C to about -500C (paragraph 0055) which overlaps with glass transition temperature in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Chen et al differs with respect to average particle diameter of polymer; silent with respect to molecular weight of polymer; solvent and its amount and thickener; solids content of composition; and properties.
However, the instantly claimed average particle diameter of 500 nm and that taught by Chen et al i.e. 512 nm (in example 1) for acrylic polymer in the emulsion are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties.”
Regarding molecular weight of polymer, Morimoto et al in the same field of endeavor teach that acrylic emulsion polymers have a molecular weight of 4 * 104 to 20 * 104 (i.e. overlaps with the molecular weight of polymer in present claim 1).  The acrylic emulsion polymer having a weight average molecular weight of 20 * 104 or less may help the pressure sensitive adhesive composition to remain less on, and thereby cause less stains on the adherend (paragraph 0057).  Therefore, in light of the teachings in Morimoto et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the acrylic emulsion polymer, of Chen et al, having molecular weight in the overlapping range, for above mentioned advantages.
Regarding solvent and its amount and thickener, Schneider in the same field of endeavor teaches an acrylic based aqueous adhesive comprising acrylic polymer, thickener and propylene glycol (abstract).  Propylene glycol is a conventional material which is present as a wet edge agent i.e. it prevents the adhesive from drying too quickly and improves the trowelability of the adhesive onto the surfaces of the component to be joined.  The propylene glycol may be present in amounts of about 1.5 to about 2.5 wt% (col. 2, lines 12-21).  A thickener is present to improve initial tack, thus providing a shorter time period from when the adhesive is applied to when the components to be bonded may be physically joined together (col. 3, lines 12-16).  Therefore, in light of the teachings in Schneider, it would have been obvious to one skilled in art prior to the filing of present application to include propylene glycol as a solvent in amounts falling within the presently claimed range, and a thickener, in the adhesive composition, of Chen et al in view of Morimoto, for above mentioned advantages..
Regarding solids content of composition, Chen et al teach that acrylic emulsion has a solids content of 59.8% (paragraph 0087).  In example 8, a coatable PSA is prepared by combining 95% by weight of acrylic emulsion with 5% by weight of polymeric beads (see table 1).  Hence, the amount of acrylic polymer before drying the composition falls within the presently claimed range of 40 to 80% by weight in present claim 1.  Given that amount of the polymer based on weight% falls within the presently claimed range, one skilled in art would have a reasonable basis to expect the composition, of Chen et al, to have a solids content of about 10 to 85% by volume.  It is noted that density = mass/volume.  Given that density is an experimental value and since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding properties, given that composition of Chen et al in view of Morimoto et al and Schneider is plasticizer and oil free, comprises small amounts of solvent as a thinner, and substantially similar acrylic polymer in aqueous medium exhibiting peel strength and interfacial failure as in present claims and having molecular weight in the overlapping range, one skilled in art would have a reasonable basis to expect the adhesive composition, of Chen et al in view of Morimoto et al and Schneider, to function as a removable sealant, be removable after the composition is fully dry, and have a viscosity effective to produce a bead, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 2-4, 18-20, and 22, given that composition of Chen et al in view of Morimoto et al and Schneider is plasticizer and oil free, comprises small amounts of solvent as a wet-edge agent, and substantially similar acrylic polymer in aqueous 
Regarding claim 5, Chen et al teach a composition comprising aqueous emulsion of crosslinked acrylate polymer (abstract).
Regarding claim 6, it is noted that acrylic emulsion polymer is not a light-cured thermosetting polymer.
Regarding claim 13, see example 1, of Chen et al, wherein the acrylic copolymer is prepared from a monomer composition comprising 3.899 g (i.e. 0.6% by weight) of acrylic acid, 45.097 g (i.e. 8% by weight) of MMA and 508.716 g (i.e. 91%) of butyl acrylate.
Regarding claim 14, acrylic emulsion polymers, in Morimoto et al, have a molecular weight of 4 * 104 to 20 * 104 (paragraph 0057).
Regarding claims 15-16, Morimoto et al teach that polymer constituting the PSA layer has a denser crosslinking structure.  Such dense crosslinking structure may constrain the polymer constituting the PSA layer and may avoid the segregation of the functional groups (carboxyl groups) in the PSA layer to the surface in contact with the adherend, thus preventing increase in adhesive strength between PSA layer and the adherend with time.  Examples of carboxyl reactive groups in the crosslinking agent include isocyanate and carbodiimide groups (paragraphs 0069-0070) which read on the 
Regarding claim 17, Chen et al teach that optional auxiliary ingredients in the aqueous adhesive composition include defoaming agents, viscosity modifiers, neutralizing agents, and surfactant (paragraph 0066).
Regarding claim 27, Chen et al teach that acrylic emulsion has a solids content of 59.8% (paragraph 0087).  In example 8, a coatable PSA is prepared by combining 95% by weight of acrylic emulsion with 5% by weight of polymeric beads (see table 1) in combination with 0.65 parts by weight of surfactant, 0.49 parts by weight of defoaming agent, 4.95 parts by weight of viscosity modifier, 1.26 parts by weight of neutralizing agent and 1.73 parts by weight of water.  Hence, the amount of acrylic polymer before drying the composition falls within the presently claimed range of 30 to 99% by weight.

Response to Arguments

It is noted that cited prior art of Morino et al (US 2011/0046296 A1) is still applicable but not used in the rejections set forth in this office action because of the cumulative nature of these rejections.

The rejections under 35 U.S.C. as set forth in paragraphs 4-7, of office action mailed 7/9/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 8 below).

Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that latex polymer 1 outperformed al comparative examples with respect to ease of removal, color and peel strength. Thus, applicant has proven the criticality of the results of the claimed composition.
In response, Examiner is unable to find compositional nature of the acrylic latex polymer 1.  Note that acrylic having a Tg of -420C and acrylic/acrylonitrile copolymer having a Tg of -460C, which falls outside that presently claimed range for glass transition temperature exhibits similar properties to that of the inventive examples (see paragraph 0093).  Additionally, adhesive of the cited art of Chen and Gerst comprise latex copolymer containing butyl acrylate, methyl methacrylate and (meth)acrylic acid as in present claims.  Hence, it is the office’s position that comparison is not with the closest prior art.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764